Case: 21-50809     Document: 00516359871         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 16, 2022
                                  No. 21-50809
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Danielle Elyce Randolph,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-68-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Danielle Elyce Randolph pleaded guilty to possession of a firearm by
   a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On appeal, she
   challenges the procedural and substantive reasonableness of a special
   condition of supervised release allowing searches of her person and property.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50809      Document: 00516359871           Page: 2     Date Filed: 06/16/2022




                                     No. 21-50809


          Because the search condition at issue was set out in the presentence
   report (PSR) and referenced at sentencing, but Randolph did not object, we
   review for plain error. See United States v. Dean, 940 F.3d 888, 890-91 (5th
   Cir. 2019). To show plain error, Randolph must show (1) an error (2) that is
   clear or obvious and (3) that affected her substantial rights. See Puckett
   v. United States, 556 U.S. 129, 135 (2009). If she makes such a showing, this
   court has the discretion to correct the error but only if it seriously affects the
   fairness, integrity, or public reputation of judicial proceedings. Id.
          Randolph first argues that the district court procedurally erred by
   failing to explain why it imposed this condition. A district court abuses its
   discretion by not explaining how a special condition is reasonably related to
   the relevant statutory factors. See United States v. Salazar, 743 F.3d 445, 451
   (5th Cir. 2014). If a district court fails to set forth its reasons for imposing a
   special condition, “a court of appeals may nevertheless affirm . . . where the
   district court’s reasoning can be inferred after an examination of the record.”
   United States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal
   quotation marks, brackets, and citation omitted).
          Because neither the district court nor the PSR provided reasons, we
   must determine if we can infer the district court’s reasoning. See Caravayo,
   809 F.3d at 275. The PSR indicated that Randolph has an extensive criminal
   record, including two convictions for theft, five convictions for drug
   possession, one conviction for aiding and abetting possession with intent to
   distribute crack cocaine, and one conviction for assault. In addition, at the
   time she committed the instant offense, Randolph was on supervised release.
   Thus, we infer that the district court found that the search condition would
   be a “mechanism for enforcing other conditions prohibiting [Randolph’s]
   possession of drugs or firearms by facilitating the detection of evidence of
   other supervised release violations.” Dean, 940 F.3d at 891. In addition, in
   light of her criminal history and her previous violations of the terms of her



                                           2
Case: 21-50809      Document: 00516359871           Page: 3     Date Filed: 06/16/2022




                                     No. 21-50809


   supervised release, Randolph has not shown an effect on her substantial
   rights because she has not shown that an explanation would have changed the
   sentence imposed. See id.
          Randolph also argues this search condition is substantively
   unreasonable because the need for it was not supported by the evidence, it is
   overbroad, and it is a greater-than-necessary deprivation of her right to be
   free from unreasonable searches. A district court may impose any condition
   of supervision that it deems appropriate as long as the condition is reasonably
   related to at least one of the relevant statutory factors. See United States
   v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009); 18 U.S.C. § 3583(d)(1);
   18 U.S.C. § 3553(a)(1), (2)(B)-(D). The condition also “must be narrowly
   tailored such that it does not involve a greater deprivation of liberty than is
   reasonably necessary to fulfill the purposes set forth in . . . § 3553(a).” United
   States v. Scott, 821 F.3d 562, 570 (5th Cir. 2016) (internal quotation marks
   and citation omitted); see § 3583(d)(2).
          Again, because Randolph has an extensive criminal record, and she
   previously violated the terms of her supervised release, we conclude that the
   need for this search condition is supported by the record and it is not
   overbroad. See Dean, 940 F.3d at 891. We also have previously concluded
   that this condition is narrowly tailored because it contains limitations on a
   probation officer’s authority to conduct searches. See id. at 892. In light of
   Randolph’s criminal history, the “possibility of intermittent searches is not
   too much of a burden on [her] already reduced liberty interest.” Id. (internal
   quotation marks and citation omitted).
          For the reasons discussed above, Randolph has not shown that the
   district court plainly erred by imposing this search condition. Therefore, the
   judgment of the district court is AFFIRMED.




                                           3